t c memo united_states tax_court estate of raymond j gill deceased sabal trust company personal representative petitioner v commissioner of internal revenue respondent docket no filed date mitchell i horowitz for petitioner stephen rickio takeuchi for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency in the federal estate_tax of the estate of raymond j gill estate of dollar_figure in the more than years this case has been pending the parties have settled multiple issues the issues remaining for decision are whether the estate is entitled to a deduction for certain section administration_expenses totaling dollar_figure these expenses relate to litigation between decedent’s second wife and his children we hold that the estate is entitled to a deduction for a portion of those expenses and whether the amount of the marital_deduction should be reduced by federal_estate_taxes and state_death_taxes of dollar_figure we hold that the amount of the marital_deduction should not be reduced findings_of_fact raymond j gill decedent was a resident of florida when he died on date sabal trust co is the personal representative of his estate and has its principal offices in florida decedent’s first wife joan gill died on date at the time of her death joan gill and decedent had been married years decedent and joan gill had two children pamela gill alabaster ms alabaster and mark gill collectively referred to as gill children ms alabaster had two children at the time decedent died grandchildren 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the date of decedent raymond j gill’s death and all rule references are to the tax_court rules_of_practice and procedure original estate plan on date decedent and joan gill each executed estate_planning documents with the assistance of counsel both decedent and joan gill created trust structures to which they contributed certain assets decedent created a revocable_living_trust which would pay income to decedent for life all trust assets would be distributed on decedent’s death as follows a if joan gill survived decedent to a newly created credit_shelter_trust up to the estate_tax exclusion amount with the residue to joan gill in a newly created marital trust for life and remainder to the gill children or b if joan gill did not survive decedent to decedent’s children and grandchildren hereinafter the living_trust and the marital trust are referred to as decedent’s living_trust and decedent’s marital trust respectively decedent’s living_trust instrument also provided that upon decedent’s death the trust would establish and pay dollar_figure to trust funds for each living grandchild grandchildren’s trusts likewise joan gill created a revocable_living_trust which would pay her income_for_life all trust assets would be distributed on her death as follows a if decedent survived joan gill to a newly created credit_shelter_trust up to the estate_tax exclusion amount with the residue to decedent in a newly created marital trust for life and remainder to the gill children hereinafter these three trusts are referred to as joan gill’s living_trust joan gill’s credit_shelter_trust and joan gill’s marital trust or b if decedent did not survive joan gill to joan gill’s children and grandchildren in both decedent’s and joan gill’s trust structures the trustee of the living_trust would also serve as the trustee of the credit shelter and marital trusts joan gill and decedent were named cotrustees of both living trusts upon the death of either joan gill or decedent the surviving_spouse would become the sole trustee of both living trusts and therefore trustee of the other’s marital and credit shelter trusts with the gill children becoming cotrustees upon the death or inability to serve of the surviving_spouse joan gill’s living_trust instrument provided that if decedent survived her upon decedent’s death all federal_estate_taxes and state_death_taxes attributable to the inclusion of property of joan gill’s marital trust in the gross_estate of decedent were to be paid from the assets of joan gill’s marital trust the gill children became familiar with their parents’ estate plans in upon joan gill’s death in date decedent became the sole trustee of joan gill’s living_trust and therefore trustee of joan gill’s credit_shelter_trust and joan gill’s marital trust as well his actions taken while trustee would be the subject of later litigation as discussed below decedent’s relationship with valerie gill and alteration of the original estate plan decedent was an executive for itt and often traveled to germany because he oversaw a german company that had been acquired by itt valerie gill was an employee of the german company and first met decedent in at the time valerie gill was a citizen of germany two months after joan gill’s death decedent informed the gill children that he was considering taking a life partner decedent asked valerie gill to marry him and she came to the united_states where she first met the gill children in date decedent and valerie gill entered into a prenuptial agreement on date pursuant to which decedent and valerie gill each waived their applicable marital rights to the property of the other including any rights to the other’s estate at death decedent and valerie gill were married in date at the time of his marriage to valerie gill decedent had lung cancer and was undergoing debilitating chemotherapy valerie gill cared for decedent from the time she came to the united_states until his death on date decedent amended the terms of decedent’s living_trust under the amendment upon decedent’s death valerie gill and suntrust bank suntrust were to become cotrustees the gill children would not become cotrustees until the refusal or inability of valerie gill to serve as a trustee the amendment further directed that all income of decedent’s marital trust be paid to valerie gill for life with trustee discretion to also pay trust principal to valerie gill the gill children retained their remainder_interest in decedent’s marital trust also on date decedent executed a last will and testament which named valerie gill and suntrust as co-personal representatives of his estate devised decedent’s tangible_personal_property to valerie gill and transferred the estate residue to decedent’s living_trust this will superseded a prior will which had named the gill children co-personal representatives of decedent’s estate litigation resulting from decedent’s actions taken while trustee of joan gill’s living_trust upon decedent’s death in date valerie gill and suntrust became the cotrustees of decedent’s living_trust according to the amended terms of the trust in date valerie gill and suntrust were also appointed co-personal representatives of the estate by a probate_court order as decedent’s will dated date provided in date the gill children filed a statement of claim against the estate alleging breach of fiduciary duties by decedent while acting as trustee of joan gill’s living_trust the gill children requested complete accountings for all of the assets of joan gill’s living_trust which included the assets of both joan gill’s credit_shelter_trust and joan gill’s marital trust litigation between the gill children and valerie gill and suntrust in their roles as co-personal representatives of the estate resulted it was alleged that decedent had made improper withdrawals of trust principal from both joan gill’s credit_shelter_trust and joan gill’s marital trust a settlement was reached in which the co-personal representatives agreed to pay the gill children dollar_figure from the estate the joan gill trust settlement the dollar_figure included in part dollar_figure which should have been paid to joan gill’s marital trust by decedent and dollar_figure which should have been paid to joan gill’s credit_shelter_trust by decedent pursuant to the joan gill trust settlement dollar_figure representing federal_estate_taxes and state_death_taxes previously paid_by the estate was subtracted from the dollar_figure as a means of reimbursing the estate for previously paying such taxes this dollar_figure in taxes was generated by the dollar_figure which should have been paid to joan gill’s marital trust by decedent but was included in his estate when he failed to pay it to joan gill’s marital trust and by an additional dollar_figure the additional dollar_figure was not part of the dollar_figure settlement but comprised assets separately distributed in decedent’s estate and living_trust instruments to the gill children dollar_figure in tangible_personal_property distributed to valerie gill in decedent’s will but passing to the gill children upon her disclaimer the grandchildren dollar_figure in individual_retirement_accounts iras payable and the grandchildren’s trusts dollar_figure in cash distributed under terms of decedent’s living_trust litigation resulting from alterations to decedent’s original estate plan in late ms alabaster contacted an attorney about challenging decedent’s amended estate plan in date the gill children filed a complaint against valerie gill in her individual and fiduciary capacities and against suntrust in its fiduciary capacity this litigation was brought by the gill children in both their individual and fiduciary capacities as they were successor cotrustees of decedent’s living_trust under both the original and amended terms of decedent’s living_trust the gill children also sued in their fiduciary capacities as nominated co-personal representatives of decedent’s estate under a prior will of decedent’s in the complaint the gill children sought to set_aside decedent’s will and amendments to decedent’s living_trust alleging that valerie gill exerted undue influence on decedent and forced decedent to amend his estate plan for her benefit in date valerie gill and suntrust filed an answer to the complaint litigation ensued over the next years and the parties entered court-ordered mediation mediation led to the execution of a settlement agreement in date the settlement agreement which resolved the undue influence issue the settlement agreement provided among other things that valerie gill would pay dollar_figure to the estate to be distributed to the gill children and would give dollar_figure to the gill children valerie gill was also required to resign as trustee of decedent’s living_trust with suntrust to become the sole trustee the settlement agreement was contingent upon valerie gill’s becoming a u s citizen within years of execution valerie gill became a u s citizen in date but thereafter failed to uphold her obligations under the settlement agreement instead in date valerie gill and suntrust in their fiduciary capacities filed a declaratory_judgment action in the civil division of the circuit_court for sarasota county to set_aside the settlement agreement the suit alleged the settlement agreement was void due to mutual mistake unenforceable terms and a complete lack of a meeting of the minds this suit was found to be frivolous and was dismissed with prejudice valerie gill and suntrust appealed the dismissal to the second district_court of appeal in lakeland florida but it was affirmed in after losing the appeal valerie gill filed a second declaratory_judgment action in probate_court this time in her individual capacity the court in that case entered summary_judgment in favor of the gill children holding that valerie gill could not challenge the validity of the settlement agreement beginning in the gill children also filed various actions in either their individual or individual and fiduciary capacities these actions were taken in response to valerie gill’s failure to carry out the settlement agreement and were for the purpose of enforcing that agreement or preserving estate assets against what the gill children perceived to be improper expenditures by valerie gill and suntrust because valerie gill and suntrust as co-personal representatives of the estate were spending the estate’s money by initiating and then appealing cases which were found to be frivolous the gill children did not seek assets in excess of what they would have received under the settlement agreement litigation between the parties lasted several years during this time valerie gill and suntrust still refused to comply with the terms of the settlement agreement it became clear that the best option for all parties including the estate would be another round of mediation which the parties entered into in jack falk mr falk of the law firm dunwoody white served as the mediator a new settlement agreement was entered into in date the settlement agreement by this time the parties had incurred legal fees of hundreds of thousands of dollars the settlement agreement was approved by the circuit_court for sarasota county florida in date in approving the settlement agreement the circuit_court stated based upon more than hearings held before the undersigned judge since the court specifically finds that the professional services referred to in paragraph sec_2 a i ii and iii of the settlement agreement were and will be essential to the proper administration and settlement of the estate and living_trust and necessary to determine the beneficiaries to carry out the intent of the above decedent and to effect the proper distribution of said estate and living_trust paragraph sec_2 a i ii and iii of the settlement agreement provided for the estate’s reimbursement of certain legal fees incurred by the gill children and valerie gill as an individual as discussed further below the court also ordered that the mediation fees be split five ways among the gill children valerie gill as an individual the law firm of kirk pinkerton who represented the estate suntrust and the estate the settlement agreement declared the settlement agreement null and void it provided that the terms of decedent’s living_trust would undergo reformation to comply with terms of the settlement agreement it also provided for the estate to make payments totaling dollar_figure to the grandchildren’s trusts these payments were reimbursements for attorney’s fees and loss of income the trusts had suffered through improper administration of the grandchildren’s trusts by the trustees valerie gill and suntrust however there was no mention in the settlement agreement itself that the payments included attorney’s fees pursuant to the settlement agreement the gill children received a combined dollar_figure distribution from decedent’s living_trust the settlement agreement also provided that the estate would reimburse the gill children dollar_figure for legal fees incurred from to and dollar_figure prospectively for their legal fees associated with court approval of the settlement agreement reformation of the terms of decedent’s living_trust and conclusion of this tax_court case these amounts were less than the actual legal fees accumulated by the gill children during the course of litigation pursuant to the settlement agreement an additional dollar_figure was paid to a law firm which represented valerie gill in her individual capacity for her legal fees associated with court approval of the settlement agreement reformation of the terms of decedent’s living_trust and conclusion of this tax_court case the settlement agreement further provided that the estate would reimburse the one-fifth shares of the mediation fees which had been assigned to the gill children and valerie gill in her individual capacity all legal fees reimbursed by decedent’s estate comprised mostly attorney’s fees although other expenses such as court costs were also included other information on date respondent issued a notice_of_deficiency to the estate determining a deficiency of dollar_figure in estate_tax the estate timely filed a petition contesting the deficiency on schedule j funeral_expenses and expenses_incurred in administering property_subject_to_claims of the original form_706 united_states estate and generation-skipping_transfer_tax return the estate had claimed dollar_figure of administration expense deductions in the notice_of_deficiency respondent allowed additional administration expense deductions of dollar_figure as incurred and paid through date the estate now seeks to deduct an additional dollar_figure in administration_expenses over amounts respondent previously allowed those additional expenses are a result of the protracted litigation after the death of decedent those expenses include legal fees and related court costs accounting fees trustee and management fees and a total of dollar_figure distributed to the grandchildren’s trusts respondent contests portions of these additional deductions an extensive statement of account for decedent’s marital trust was kept by suntrust and was used in determining whether certain administration_expenses are deductible as described below the estate and respondent also disagree on whether a portion of the federal_estate_taxes and state_death_taxes reimbursed to the estate pursuant to the joan gill trust settlement should reduce the amount of valerie gill’s marital_deduction in sabal trust co succeeded valerie gill and suntrust as trustee of decedent’s trusts and personal representative of the estate i burden_of_proof opinion generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any claimed deductions rule a 503_us_79 the estate has not argued that respondent should bear the burden_of_proof ii whether deductions for certain administration_expenses totaling dollar_figure should be allowed the estate claimed dollar_figure of schedule j administration expense deductions on the original estate_tax_return in the notice_of_deficiency respondent allowed additional administration expense deductions of dollar_figure the estate now seeks to deduct another dollar_figure in administration expense sec_2 including legal fees accounting fees trustee and management fees and amounts distributed to the grandchildren’s trusts a legal fees the estate seeks to deduct dollar_figure in additional legal fees paid or reimbursed by the estate from to those payments were made to various lawyers of the parties involved in the litigation which led to the and settlement agreements the dollar_figure in deductions comprises dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for years and respectively respondent disputes various amounts of the deductions the estate claims for the following reasons the estate overstated some payments some payments are listed as distributions to for a beneficiary rather than as administration_expenses the estate has not proved payments to certain lawyers are properly deductible as administration_expenses to the estate and some of the deductions sought are for amounts the estate reimbursed to the gill children and valerie gill individually for their attorney’s fees 2we have corrected minor mathematical errors made by the parties in their calculations those corrections have reduced the total administration expense deductions sought by dollar_figure overstatement of some payments by the estate respondent claims the estate overstated legal fees paid to the estate’s lawyers of dollar_figure dollar_figure and dollar_figure in and respectively after examining the statement of account for decedent’s marital trust kept by suntrust we disagree with respondent in his calculations respondent took only attorney’s fees into account and failed to include related court costs such as those for transcripts and depositions incurred by the estate’s lawyers such costs are deductible under sec_20_2053-3 estate_tax regs listing of some payments as distributions to for a beneficiary the estate attempts to deduct several payments made to kirk pinkerton the law firm which represented the estate and listed in the statement of account for decedent’s marital trust as distributions to for a beneficiary rather than as administrative expenses respondent claims that distributions to for a beneficiary are not deductible as administration_expenses respondent therefore disputes amounts the estate sec_2053 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate certain expenses of and claims against the estate it does not provide a deduction for distributions to estate beneficiaries see 58_tc_543 estate failed to distinguish recipient’s rights as third-party claimant from that recipient’s rights as estate beneficiary therefore distributions to that recipient not deductible from gross_estate seeks to deduct of dollar_figure dollar_figure and dollar_figure for years and respectively it is not clear why some payments to kirk pinkerton are listed as distributions to for a beneficiary rather than as administration_expenses certain payments were listed as distributions to for a beneficiary even though payments made days earlier with the same client and issue numbers were listed as administration_expenses neither the estate nor respondent has elaborated on the reasoning behind that accounting because the estate has not explained the accounting we hold the estate has not satisfied the burden_of_proof and may not deduct those amounts c whether payments to certain lawyers are deductible respondent claims payments to certain lawyers of dollar_figure and dollar_figure in and respectively are not deductible because the estate has not established that those lawyers provided services to the estate which are deductible as administration_expenses under sec_20_2053-3 estate_tax regs the statement of account for decedent’s marital trust lists a dollar_figure payment to nancy gregoire representing an attorney retainer fee the statement of account lists an dollar_figure payment to dunwoody white mr falk’s firm with the notation bene sic legal fee the estate never presented evidence on or described why nancy gregoire was paid the dollar_figure retainer merely stating the she assisted the estate we therefore find the estate has not met the burden_of_proof and is not entitled to the dollar_figure deduction the estate did not explain why the payment was made to dunwoody white but we find the payment was for mediation fees which the probate_court split five ways among the gill children valerie gill as an individual kirk pinkerton suntrust and the estate the estate had agreed to reimburse the fees paid_by the gill children and valerie gill it appears the estate has already deducted a portion of this payment although the estate did not describe which portions had already been deducted we hold the portion used to pay off the estate’s share of the expenses is deductible to the extent not already deducted as an administrative expense under sec_2053 for the reasons stated below relating to reimbursed attorney’s fees of the gill children and valerie gill individually we also hold that the amount reimbursed to the gill children is deductible to the extent not already deducted under sec_2053 but the amount reimbursed to valerie gill as an individual is not deductible we additionally hold that the estate has failed to prove its entitlement to any other deductions as a result of the payment made to dunwoody white d reimbursement of certain attorney’s fees by the estate pursuant to the settlement agreement the estate was to reimburse certain legal fees incurred by the gill children and valerie gill in her individual capacity all such legal fees comprised mostly attorney’s fees although other expenses such as court costs were included the reimbursements include dollar_figure the estate paid to the gill children for legal fees incurred from up to execution of the settlement agreement and dollar_figure prospectively for their legal fees associated with court approval of the settlement agreement reformation of the terms of decedent’s living_trust and conclusion of this tax_court case valerie gill was reimbursed dollar_figure for her personal legal fees associated with court approval of the settlement agreement reformation of the terms of decedent’s living_trust and conclusion of this tax_court case the estate now seeks a deduction for those reimbursements sec_2053 requires that legal fees be allowable under the laws of the jurisdiction under which the estate is being administered see 76_tc_369 any legal fees deducted as an administration expense must also be reasonable in amount sec_20_2053-3 estate_tax regs finally regulations require that for an estate to deduct legal fees including attorney’s fees as an administration expense the fees must be essential to the proper settlement of the estate sec_20_2053-3 c estate_tax regs this court and the u s court_of_appeals for the eleventh circuit to which an appeal of this case would lie have recognized the validity of sec_20_2053-3 estate_tax regs as imposing a federal standard of necessity over and above the state requirement of allowability see 704_f2d_1227 11th cir citing 388_f2d_651 5th cir estate of lockett v commissioner tcmemo_1998_50 we first consider whether reimbursement of the legal fees at issue was allowable under florida law in approving the settlement agreement the florida circuit_court stated based upon more than hearings held before the undersigned judge since the court specifically finds that the professional services referred to in paragraph sec_2 a i ii and iii of the settlement agreement were and will be essential to the proper administration and settlement of the above estate and living_trust and necessary to determine the beneficiaries to carry out the intent of the above decedent and to effect the proper distribution of said estate and living_trust paragraph sec_2 a i ii and iii of the settlement agreement provided for reimbursement of legal fees incurred by the gill children and valerie gill as an individual in addition fla stat ann sec_733 west allows legal costs and attorney’s fees to be paid_by an estate considering these facts we find that reimbursement of the legal fees was allowable under florida law we next consider whether the legal fees reimbursed by the estate were reasonable in amount respondent claims the estate has not shown the legal fees in this case were reasonable and has therefore not met the burden_of_proof we disagree with respondent we first consider the fact that the florida circuit_court allowed reimbursement of the legal fees by the estate because fla stat ann sec_733 allows attorneys to be awarded reasonable attorney’s fees only for services to an estate and the legal fees comprised mostly attorney’s fees we find this is strong evidence of the reasonableness of the fees in addition the estate introduced into evidence voluminous records of legal fees incurred by the gill children over the years in which litigation was ongoing considering these records as a whole we see nothing unreasonable about those fees we also consider the fact that the gill children were reimbursed less than their actual legal fees respondent offered no evidence of his own that the legal fees were unreasonable considering the evidence we find the legal fees reimbursed by the estate were reasonable finally we consider whether a deduction for the reimbursed legal fees is proper under sec_20_2053-3 and c estate_tax regs sec_20_2053-3 estate_tax regs provides attorneys’ fees incurred by beneficiaries incident to litigation as to their respective interests are not deductible if the litigation is not essential to the proper settlement of the estate within the meaning of paragraph a of this section an attorney’s fee not meeting this test is not deductible as an administration expense under sec_2053 and this section even if it is approved by a probate_court as an expense payable or reimbursable by the estate sec_20_2053-3 estate_tax regs provides in part the amounts deductible from a decedent’s gross_estate as administration_expenses are limited to such expenses as are actually and necessarily incurred in the administration of the decedent’s estate that is in the collection of assets payment of debts and distribution_of_property to the persons entitled to it the expenses contemplated in the law are such only as attend the settlement of an estate and the transfer of the property of the estate to individual beneficiaries or to a trustee whether the trustee is the executor or some other person expenditures not essential to the proper settlement of the estate but incurred for the individual benefit of the heirs legatees or devisees may not be taken as deductions respondent argues that the legal fees at issue are not deductible because they were not paid for services essential to the proper settlement of the estate instead respondent claims the legal fees were incurred for the personal benefit of the gill children and valerie gill respondent correctly notes that the decision of the florida circuit_court approving reimbursement of the legal fees by the estate is not determinative under sec_20_2053-3 estate_tax regs the estate argues that the legal fees are deductible because they were incurred in litigation essential to the proper settlement of the estate the estate first argues that even if the litigation involved only who would take which assets the litigation was still necessary to determine the true testamentary intent of decedent the estate also argues that both the gill children and valerie gill owed certain fiduciary duties to decedent and his estate the estate claims these fiduciary duties obligated the gill children and valerie gill to defend what they each believed to be the testamentary intent of decedent we turn to caselaw to determine what litigation is essential to the proper settlement of the estate in 76_tc_369 there was a dispute between the decedent’s estate and the decedent’s wife involving whether certain assets were owned by the estate or by the wife we allowed the estate to deduct the wife’s attorney’s fees paid_by the estate under sec_20_2053-3 estate_tax regs finding that the asset litigation was essential to the proper settlement of the estate because it determined the size of the estate we stated that the litigation in that case involved more than a dispute between ‘beneficiaries’ of a decedent in which the estate merely occupied the position of a stakeholder id pincite in determining whether legal fees were for services essential to the proper settlement of the estate we have also found legal fees to be deductible when a party incurs legal fees while acting in respect of a fiduciary relationship between them and the estate in 43_tc_190 two wills executed by the decedent were sought to be probated by different parties the decedent’s son noah was nominated as executor under the later will but not the earlier will in addition noah was to receive a larger share of the estate as a beneficiary under the later will under connecticut state law noah as the nominated executor was required to exhibit the later will for probate noah tried to have the later will probated but was unsuccessful we held the legal fees incurred by noah were deductible stating the fact that his personal_interest coincided with his duty as executor did not ipso facto render the legal fee in question a personal_expense there is no evidence any part of the fee was incurred by noah in any capacity other than as executor furthermore the litigation involving the will_contest was essential to the settlement of the estate for until it was determined which will should be probated proper distribution of the estate could not be made id pincite in estate of whitt v commissioner tcmemo_1983_262 affd 751_f2d_1548 11th cir criminal charges were brought against the coadministrators of one estate one of the coadministrators was also the executor of a second estate the coadministrators hired a lawyer to defend them against the charges and represent the estates the estates each paid dollar_figure of the dollar_figure total attorney’s fees then sought deductions for those payments the other dollar_figure was allocated to one of the coadministrators personally in holding the deductions were allowable we stated we also are convinced that the payment of the instant attorney fees meets the requirements of respondent’s regulations the fees were incurred in connection with respondent’s criminal investigation of both estates and to defend criminal charges brought against the executors of the estate of audry j whitt for failure_to_file the estate_tax_return clearly the charges were brought against loyd and willard whitt in their capacities as co-administrators and executor not as individuals this is not a case where legal fees were incurred by a beneficiary in litigation over his own interests where the estate merely occupied the position of a stakeholder rather the fees incurred in connection with respondent’s investigation and in defense of these criminal charges were essential to the proper settlement of the estate in 34_tc_918 the decedent and his wife had filed a complaint in florida state court to partition certain mutual_fund shares the decedent’s son and daughter john and mary jane were named defendants in the suit john and mary jane filed an answer days after the decedent’s death claiming that title to all the shares had vested in them at the decedent’s death john and mary jane also counterclaimed against the decedent’s wife alleging that she was in possession of certain other assets of the decedent’s estate before the children answered john had been appointed special administrator of the decedent’s estate the estate later sought to deduct expenditures_for the partition suit and counterclaim in denying this deduction we stated the litigation was started by decedent in his lifetime and after he died neither the special administrator not sic the executor of his estate were made parties the suit was against john and mary jane and they answered and counterclaimed and thereafter pleaded as individuals the record shows john had been appointed special administrator of his father’s estate several days before he filed his original answer in the florida suit however john in his representative capacity never did appear by himself or his attorney in the florida litigation id pincite it appears we would have allowed the deduction had john appeared in his fiduciary capacity see id we will separately address the legal fees associated with the to litigation and mediation the to litigation and mediation and the present tax_court case for each segment of litigation we will determine whether the reimbursed legal fees were incurred in activities essential to the proper settlement of decedent’s estate the initial litigation and mediation from to was between the gill children and the estate with the gill children suing in both their individual and fiduciary capacities as successor cotrustees of decedent’s living_trust and nominated co- personal_representatives of decedent’s estate under a prior will of decedent this litigation addressed the undue influence issue surrounding decedent’s will because the gill children acted in their fiduciary capacities and the litigation resolved the undue influence issue we hold that the litigation and mediation from to involved more than a dispute between ‘beneficiaries’ of a decedent in which the estate merely occupied the position of a stakeholder see estate of reilly v commissioner t c pincite estate of swayne v commissioner supra pincite estate of dutcher v commissioner supra pincite- estate of whitt v commissioner supra the estate’s reimbursement of the gill children’s legal fees incurred as a result of the to litigation and mediation is therefore deductible as an expenditure essential to the proper settlement of the estate while it is true the gill children personally gained as a result of their actions from to the fact that some benefit results to the beneficiaries from an expenditure is not a reason to disallow the expense as a deduction see 49_tc_207 see also estate of reilly v commissioner supra pincite quoting porter v commissioner supra pincite a more difficult question relates to legal fees incurred as a result of the to litigation and mediation during that time valerie gill and suntrust in their capacities as the estate’s co-personal representatives initiated a lawsuit challenging the settlement agreement which was found to be frivolous and was dismissed with prejudice they appealed that decision and lost again valerie gill in her individual capacity then sued to challenge the settlement agreement only to lose on summary_judgment the gill children defended against these lawsuits and initiated their own lawsuits for purposes of enforcing the settlement agreement and preserving estate assets from the costs associated with the lawsuits valerie gill and suntrust brought in their fiduciary capacities at times the gill children litigated solely in their individual capacities and at other times they litigated in both their individual and fiduciary capacities eventually the parties entered mediation which led to execution of the settlement agreement that agreement provided that the estate would reimburse the gill children’s attorney’s fees and litigation costs incurred up to execution of the settlement agreement plus dollar_figure prospectively for their attorney’s fees associated with court approval of the settlement agreement and reformation of the terms of decedent’s living_trust valerie gill was reimbursed dollar_figure for her personal attorney’s fees associated with court approval of the settlement agreement and reformation of decedent’s living_trust for the reasons stated below we hold that all legal fees reimbursed to the gill children are deductible while the legal fees reimbursed to valerie gill as an individual are not deductible the gill children’s involvement in the to litigation was an extension of their involvement in the to litigation upon valerie gill’s attack on the validity of the settlement agreement the gill children were forced to defend and seek to enforce that agreement the gill children also sought to protect the estate from improper expenditures by valerie gill and suntrust who were initiating petty and frivolous lawsuits as the estate’s personal_representatives and charging attorney’s fees to the estate when it became clear that an additional round of mediation would be the best option for all parties including the estate the gill children agreed to enter mediation again the gill children’s reimbursed legal fees are a deductible expense to the estate because the gill children’s involvement in the litigation mediation and reformation of the terms of decedent’s living_trust from to was necessary to enforce the result of the to litigation and mediation valerie gill’s actions forced the gill children to defend and seek to enforce the settlement agreement which was the result of the to litigation and mediation although the gill children both defended against and initiated civil lawsuits and participated in mediation all their actions taken from to were reactionary and necessary to defend and enforce as much of the settlement agreement as they could importantly the gill children did not seek estate assets in excess of what they would have received under the settlement agreement we also note that the gill children did not initiate frivolous lawsuits and did not seek to unnecessarily prolong litigation because the to litigation was essential to the proper settlement of decedent’s estate and the gill children were seeking only to enforce the outcome of that litigation from to we hold that the estate’s reimbursement of the gill children’s legal fees incurred in connection with the to litigation is deductible as an expense essential to the proper settlement of the estate on the other hand reimbursement of valerie gill’s individual legal fees associated with court approval of the settlement agreement and reformation of the terms of decedent’s living_trust is not a deductible expense to the estate because valerie gill’s individual involvement in the litigation mediation and reformation of the terms of decedent’s living_trust from to was not an attempt to enforce the result of the to litigation and mediation and her individual involvement from to was not otherwise essential to the proper settlement of the estate valerie gill was not seeking to enforce the result of the to litigation and mediation as the gill children were indeed valerie gill was the party who failed to comply with the settlement agreement and initiated lawsuits to have it declared void to this end she filed lawsuits which were combative and frivolous it seems these lawsuits had no purpose other than to extend litigation and force the gill children into another round of mediation in addition valerie gill sought estate assets in excess of those she would have received under the settlement agreement valerie gill’s individual actions did not challenge the validity of decedent’s will or fulfill a fiduciary duty she owed to the estate unlike the gill children valerie gill was not seeking to enforce the settlement agreement all her individual actions were only attempts to obtain assets which had been assigned to the gill children in the settlement agreement we find valerie gill’s individual legal fees associated with court approval of the settlement agreement and reformation of the terms of decedent’s living_trust were incurred for her individual benefit rather than for the benefit of the estate and were therefore not essential to the proper settlement of the estate see sec_20_2053-3 estate_tax regs the estate argues that even if valerie gill’s individual actions taken from to relate only to how much she personally takes from the estate those actions are still essential to the proper settlement of the estate because they helped to determine the proper testamentary intent of decedent we reject this argument as inconsistent with sec_20_2053-3 estate_tax regs and the standard that a case involve more than a dispute between ‘beneficiaries’ of a decedent in which the estate merely occupies the position of a stakeholder estate of reilly v commissioner t c pincite we hold the estate may not deduct reimbursements for valerie gill’s individual legal fees associated with court approval of the settlement agreement and reformation of the terms of decedent’s living_trust because respondent has already allowed legal fee deductions for actions taken by suntrust and valerie gill purportedly in their capacities as the estate’s representatives from to we need not address whether deductions for those legal fees are allowable with respect to legal fees prospectively reimbursed in the settlement agreement to the gill children and valerie gill for concluding this tax_court litigation we find those fees are not deductible the estate has not explained why and we do not believe involvement by attorneys for the gill children and valerie gill as an individual in the instant litigation was essential to the proper settlement of the estate we therefore hold reimbursements for those legal fees are not deductible by the estate b accounting fees the estate seeks to deduct dollar_figure in accounting fees paid_by suntrust as co-personal representative of the estate to accountants for services rendered to the estate in and respondent disputes dollar_figure of the dollar_figure because two payments made to kerkering barberio co kerkering barberio for professional services provided to decedent’s marital trust in and were listed as distributions to for a beneficiary rather than as administration_expenses other_payments made to kerkering barberio were listed as administration_expenses it is not apparent why these two payments to kerkering barberio were listed as distributions to for a beneficiary rather than administration_expenses neither the estate nor respondent has elaborated on the reasoning behind such an accounting because the estate has not explained the accounting we hold the estate has not satisfied the burden_of_proof and may not deduct those amounts c trustee and management fees the estate also seeks to deduct dollar_figure in additional trustee and management fees paid to suntrust from to the estate seeks to deduct dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for years and respectively the sum of these deductions is offset by a reduction taken in the deduction of dollar_figure respondent disputes deductions of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for years and respectively for the reasons that the estate overstated some payments and some fees are not sufficiently explained for respondent claims the estate overstated trustee and management fees by dollar_figure a payment of dollar_figure is listed as a distribution to for a beneficiary in the statement of account the payment description is transfer principal cash to account gill r j fbo alabaster co-ta to correct payment from incorrect acct re matter the accounting was not explained by either the estate or respondent and we therefore hold the estate has not met the burden_of_proof and may not deduct this dollar_figure for respondent claims the estate overstated trustee and management fees by dollar_figure this overstatement is due to amounts listed in the statement of account as fees for real_estate services paid to the fiduciary and to taxes paid to the state of florida on behalf of the fiduciary we hold these payments are 4there is a discrepancy in the estate’s opening brief and respondent’s reply brief with respect to the amount of trustee and management fees the estate already deducted on form_1041 u s income_tax return for estates and trusts for respondent states the estate already deducted dollar_figure while the estate states only dollar_figure was already deducted because form sec_1041 for the estate were not submitted and the numbers were not stipulated there is no way to tell which party is correct the parties must resolve this discrepancy in their rule calculations deductible see sec_20_2053-3 estate_tax regs expenses necessarily incurred in preserving and distributing the estate including the cost of storing or maintaining property of the estate if it is impossible to effect immediate distribution to the beneficiaries are deductible for respondent claims the estate overstated trustee and management fees by dollar_figure this overstatement is due to amounts listed in the statement of account as fees for real_estate services paid to the fiduciary and to taxes paid to the internal_revenue_service on behalf of the fiduciary we hold these payments are deductible id for respondent claims the estate overstated trustee and management fees by dollar_figure the dollar_figure overstatement is due to amounts listed in the statement of account as payments made to an account of raymond gill to correct a legal bill payment the payments were listed as distributions to for a beneficiary the accounting was not explained by either the estate or respondent and we therefore hold the estate has not met the burden_of_proof and may not deduct the dollar_figure for respondent claims the estate overstated trustee and management fees by dollar_figure it is unclear what payment s listed on the statement of account the overstatement is attributable to part of the overstatement appears to be for unexplained base and management fees paid for an ira we hold the estate has not met the burden_of_proof and may not deduct the dollar_figure for respondent claims the estate overstated trustee and management fees by dollar_figure it is unclear what payment s listed on the statement of account the overstatement is attributable to part of the overstatement appears to be for unexplained base and management fees paid for an ira we hold the estate has not met the burden_of_proof and may not deduct the dollar_figure for respondent claims the estate overstated trustee and management fees by dollar_figure the dollar_figure overstatement is attributable to various payments made for property insurance liability property inspections and property appraisals for real_property owned by the trust we hold those payments are deductible see sec_20_2053-3 and estate_tax regs expenses necessary for preserving or selling property of the estate are deductible for respondent claims the estate overstated trustee and management fees by dollar_figure the dollar_figure overstatement is attributable to various electric and association fees paid as a result of the trust’s ownership of a condo in new york city we hold those payments are deductible see sec_20_2053-3 estate_tax regs expenses necessary for preserving property of the estate are deductible d distributions to grandchildren’s trusts the estate also seeks to deduct dollar_figure paid to the grandchildren’s trusts from the estate pursuant to the settlement agreement as an administrative expense the two dollar_figure payments were made as reimbursements for attorney’s fees incurred by the trusts during the course of the will_contest litigation and to compensate the trusts for loss of income due to mismanagement of funds by the cotrustees valerie gill and suntrust the estate contends those payments are deductible administrative expenses under sec_20_2053-3 estate_tax regs respondent claims the distributions are not deductible administration_expenses we disagree with the estate with respect to the reimbursed attorney’s fees portion of the payments sec_20_2053-3 estate_tax regs requires that the amount of the attorney’s fees claimed as a deduction may not exceed a reasonable remuneration for the services rendered the estate made no argument and offered no evidence to establish that the attorney’s fees were reasonable the amounts of these attorney’s fees were never mentioned in either the settlement agreement or other evidence in fact the settlement agreement does not even mention that the dollar_figure distributions included reimbursement for attorney’s fees it appears even the florida circuit_court which approved the settlement agreement was unaware that such attorney’s fees existed the circuit_court did not specifically find these fees were essential to the proper administration and settlement of the estate as it did the attorney’s fees reimbursed to the gill children and valerie gill we hold the estate has not met the burden of proving the reasonableness of the fees and therefore may not deduct the reimbursed attorney’s fees we also disagree with the estate with regard to the portion of the payments the estate paid to the trusts for loss of income due to mismanagement of trust funds by valerie gill and suntrust while they were acting as cotrustees of the grandchildren’s trusts such compensation was not necessary to the proper settlement of the estate because it did not arise from a claim the grandchildren’s trusts had against the estate see estate of reilly v commissioner t c pincite rather the proper claim would have been against valerie gill and suntrust for breach of fiduciary duties and mismanagement of funds we therefore hold the portion of the dollar_figure representing mismanagement compensation is not deductible iii whether the amount of the marital_deduction should be reduced by estate_taxes paid of dollar_figure sec_2056 provides for the allowance of a marital_deduction to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate decedent’s marital trust was set up in such a way that all assets passing to it from the estate or decedent’s living_trust would increase the marital_deduction as if the assets had so passed to the surviving_spouse valerie gill herself the parties agree that the estate is entitled to a marital_deduction under sec_2056 with respect to decedent’s marital trust however they do not agree on the size of the marital_deduction respondent contends that under sec_2056 the amount of the marital_deduction should be reduced by a portion of the dollar_figure in federal_estate_taxes and state_death_taxes reimbursed to the estate pursuant to the joan gill trust settlement the estate argues the reimbursement should not reduce the marital_deduction pursuant to the joan gill trust settlement dollar_figure representing federal_estate_taxes and state_death_taxes previously paid_by the estate was reimbursed to the estate this dollar_figure in federal_estate_taxes and state_death_taxes was generated by the dollar_figure which should have been paid to joan gill’s marital trust by decedent and by an additional dollar_figure which was distributed to the gill children grandchildren and grandchildren’s trusts from the estate sec_2056 provides in determining for purposes of subsection a the value of any interest in property passing to the surviving_spouse for which a deduction is allowed by this section-- a there shall be taken into account the effect which the tax imposed by sec_2001 or any estate succession legacy or inheritance_tax has on the net value to the surviving_spouse of such interest and b where such interest or property is encumbered in any manner or where the surviving_spouse incurs any obligation imposed by the decedent with respect to the passing of such interest such encumbrance or obligation shall be taken into account in the same manner as if the amount of a gift to such spouse of such interest were being determined joan gill’s living_trust instrument provided that all federal_estate_taxes and state_death_taxes attributable to the inclusion of property of joan gill’s marital trust in the gross_estate of decedent were to be paid from the assets of joan gill’s marital trust respondent concedes the portion of the dollar_figure in estate_taxes attributable to the dollar_figure which should have been paid to joan gill’s marital trust by decedent should not reduce the marital_deduction as the estate_tax obligation on that amount fell on joan gill’s marital trust rather than on the estate as the dollar_figure in estate_taxes was generated by the dollar_figure which should have been paid to joan gill’s marital trust by decedent plus an additional dollar_figure which was distributed to the gill children grandchildren and grandchildren’s trusts the portion which respondent concedes is dollar_figure dollar_figure dollar_figure x dollar_figure or dollar_figure however respondent argues the dollar_figure balance of the dollar_figure should reduce the marital_deduction since it was attributable to dollar_figure which was distributed to the gill children grandchildren and grandchildren’s trusts from the estate and decedent’s living_trust the dollar_figure comprises dollar_figure in tangible_personal_property devised to valerie gill in decedent’s will but passing to the gill children upon her disclaimer dollar_figure in iras payable to the grandchildren and dollar_figure paid to the grandchildren’s trusts pursuant to the terms of decedent’s living_trust respondent claims that unlike the dollar_figure joan gill’s marital trust had no obligation to pay the federal estate and state_death_taxes on the dollar_figure in distributions instead respondent claims that the estate and decedent’s living_trust were obligated to pay those taxes as a result respondent argues the tax obligation ultimately fell on decedent’s marital trust as residuary beneficiary of the estate and recipient of the property of decedent’s living_trust if respondent is correct that the tax obligation ultimately fell on decedent’s marital trust a dollar_figure reduction in assets passing to decedent’s marital trust with respect to which the estate is entitled to the marital_deduction results and a corresponding reduction in the marital_deduction is required by sec_2056 the estate argues that the federal estate and state_death_taxes were generated by assets passing from the estate and decedent’s living_trust to the gill children grandchildren and the grandchildren’s trusts the estate claims that as a result the tax obligation should have fallen on those parties as recipients of the property generating the taxes the estate notes that in fact the tax burden ultimately did fall on the gill children because pursuant to the joan gill trust settlement they reimbursed the estate for previously paying those taxes as a result the estate claims that none of the tax burden fell on assets passing to decedent’s marital trust and the marital_deduction amount should not be reduced under sec_2056 we agree with the estate absent a controlling federal statute state law determines who will bear the burden of the federal estate_tax 317_us_95 82_tc_952 affd without published opinion 782_f2d_179 11th cir the code provides no general rules for the apportionment of estate_taxes 90_tc_1068 affd without published opinion 885_f2d_879 11th cir state law also determines who will bear the burden of state_death_taxes under florida law effective at the time of decedent’s death taxes attributable to amounts passing under a will or trust instrument were to be charged to and paid from the residuary_estate or from the corpus of the residuary share of the trust unless the governing will or trust instrument directed otherwise fla stat ann sec_733 we turn to decedent’s will and trust instruments to determine whether they directed which property estate and death taxes were to fall on decedent’s will states estate_taxes assessed by reason of my death shall be paid_by the trustee of my trust as directed in my trust except that the amount if any by which the estate_taxes shall be increased as a result of the inclusion of property transferred by me by gift prior to my death or property in which i may have a qualifying_income_interest_for_life or property over which i may have a power_of_appointment or control shall be paid_by the person holding or receiving such property emphasis added decedent’s living_trust agreement similarly directs that estate_taxes assessed by reason of decedent’s death be paid out of the trust principal but that increases in estate_taxes from inclusion of property transferred as a gift before decedent’s death property in which decedent has an income_interest or property over which decedent has a power_of_appointment or control shall be paid_by the person holding or receiving that property because the parties have not argued the effect of the will and trust instrument terms regarding who is obligated to pay the contested taxes we are left with our own interpretation of the somewhat confusing terms quoted above no evidence was presented that the assets at issue were transferred by decedent as a gift before his death or that decedent held any qualifying_income interest in such assets however we believe the emphasized appointment or control language quoted above places the federal estate and state death_tax burden on the recipients of the dollar_figure the gill children grandchildren and grandchildren’s trusts received the dollar_figure5 which decedent had controlled as a result of decedent’s failure to pay that amount to joan gill’s marital trust our interpretation of the quoted terms is reinforced by the fact that the gill children rather than the estate or decedent’s living_trust ultimately paid the taxes by reimbursing a portion of the joan gill trust settlement amount under florida law the federal estate and state death_tax burden falls on the party specified in the will and trust instruments we find these instruments placed the tax burden on the recipient of distributed property rather than on the estate and decedent’s living_trust because the estate or decedent’s living_trust were not obligated to pay these federal estate and state_death_taxes the obligation did not ultimately fall on decedent’s marital trust we therefore hold there is no reduction in the marital_deduction under sec_2056 5this amount was paid to the gill children grandchildren and grandchildren’s trusts as a result of the joan gill trust settlement iv conclusion we find the estate is entitled to deductions for certain additional administration_expenses as described above we further find the amount of the marital_deduction should not be reduced by federal_estate_taxes and state_death_taxes paid of dollar_figure in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
